 Case 19-00129        Doc 19     Filed 06/14/19 Entered 06/14/19 16:16:07     Desc Main
                                   Document     Page 1 of 7


                     UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS,
                             EASTERN DIVISION

In re:                                           )      Case No. 17-04034
                                                 )
         Jason Lewis Zilberbrand,                )      Honorable A. Benjamin Goldgar
                                                 )
                           Debtor.               )      Chapter 7
Ilene F. Goldstein, not individually but as      )
Trustee for the estate of Jason Lewis            )
Zilberbrand,                                     )
                           Plaintiff,            )
       v.                                        )      Case No. 19 AP 129
                                                 )
Jason Lewis Zilberbrand,                         )
                                                 )
                               Defendant.        )

    TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION TO DISMISS

         Ilene F. Goldstein (“Trustee” or “Plaintiff”), not individually but as Trustee for

the estate of Jason Lewis Zilberbrand (“Debtor” or “Defendant”), hereby responds to

the Debtor’s motion (the “Motion”) to dismiss her adversary complaint to revoke the

Debtor’s discharge (the “Complaint”):

                                       BACKGROUND

         Contrary to the Debtor’s representations contained in the Motion, the Trustee’s

Complaint raises two separate instances of false testimony at the evidentiary hearing

on the motion to dismiss the bankruptcy case to support revocation of the Debtor’s

discharge. First, the Debtor provided false testimony regarding the status of his

aircraft brokerage business, his then current employment, and his then current

income in March of 2018. (Compl. ¶¶ 18-24.) Second, the Debtor gave false testimony

regarding his 2017 income. (Compl. ¶¶ 25-33.) The Debtor’s Motion is solely premised
 Case 19-00129      Doc 19   Filed 06/14/19 Entered 06/14/19 16:16:07    Desc Main
                               Document     Page 2 of 7


on the argument that the Trustee knew (or should have known) that the Debtor was

lying about his 2017 income, because Aurum Jets’ tax returns reflected a $53,000

distribution to Bambam Enterprise, an entity that was created as part of the Debtor’s

asset protection scheme. This argument, however, fails to account for the balance of

the 2017 cash receipts that were diverted to the Debtor’s allegedly unemployed wife’s

deposit account; at best, it suggests that there may be an issue of fact for trial.

Moreover, the Motion does not address the more serious allegations that the Debtor

gave false testimony about the continuing operation of his airline brokerage business,

his concurrent employment with one of his family’s business, and his ongoing income,

or suggest that the Trustee could have known of this false testimony before the entry

of the discharge.

                                     ARGUMENT

      The Debtor seeks to dismiss the case under Fed. R. Civ. P. 12(b)(6), for failure

to state a claim upon which relief can be granted. To survive a 12(b)(6) motion, a

complaint must only assert a plausible claim, and set forth sufficient factual

allegations to support the claim. Ashcroft v. Iqbal, 556 U.S. 662 (2009), citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 554 (2007). The complaint must contain enough

factual detail to give the defendant “fair notice” of the claim. Reger Dev. LLC v.

National City Bank, 592 F.3d 759, 764 (7th Cir. 2010). On a Rule 12(b)(6) motion to

dismiss a complaint, all well-pleaded factual allegations in the complaint are taken

as true, and all reasonable inferences from the facts are drawn in favor of the non-

movant. White v. Marshall & Ilsley Corp. 714 F.3d 980, 985 (7th Cir. 2013). Facts




                                          2
 Case 19-00129     Doc 19      Filed 06/14/19 Entered 06/14/19 16:16:07   Desc Main
                                 Document     Page 3 of 7


evident from the exhibits attached to the complaint are also considered. Bogie v.

Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).

      The Complaint sets forth specific factual allegations of the Debtor’s testimony

that he was unemployed, had no current income, and that his aircraft brokerage

company was out of business. (Compl. ¶¶ 12, 13, 15, 16, 18, 19, & 24.) Likewise, the

Complaint sets forth specific factual allegations that this testimony was false because

the Debtor was employed, had current income, and was in fact continuing to operate

and receiving income from his aircraft brokerage business. (Compl. ¶¶ 20-23.)

Similarly, the Complaint sets forth specific factual allegations of the Debtor’s

testimony regarding his 2017 income. (Compl. ¶ 25.) The Complaint attaches excerpts

of the state court’s findings that the Debtor was in fact lying to this Court about his

income and employment prospects. Finally, the Complaint alleges that the Trustee

did not know of the fraud until after the discharge was granted. (Compl. ¶¶ 15, 17, &

39.) Thus, the Complaint clearly puts the Debtor on notice of the claim and the alleged

facts clearly support a finding that the Debtor had a fraudulent intent. Estate of

Drabik v. Drabik (In re Drabik), 581 B.R. 554 (Bankr. N.D. Ill. 2018) (debtor’s intent

determined by examination of all circumstances.); Rezin v. Barr (In re Barr), 207 B.R.

168 (Bankr. N.D. Ill. 1997).

      The Complaint meets (and exceeds) the standards of Ashcroft v. Iqbal. The

Debtor fails to argue otherwise. Instead, the Debtor suggests that there is evidence,

outside of the Complaint, to contradict the Trustee’s allegations that she did not know

of the false testimony regarding the Debtor’s 2017 income and the diversion of the




                                           3
 Case 19-00129     Doc 19    Filed 06/14/19 Entered 06/14/19 16:16:07     Desc Main
                               Document     Page 4 of 7


income to his wife’s deposit account until after the discharge was entered. The Debtor

may offer any evidence he has on the issue of the Trustee’s knowledge at trial, but it

is not the proper subject of a motion to dismiss.

      With respect to the elements of 727(d)(1), the Debtor is only correct with regard

to the fact that they are two in number. Section 727(d)(1) provides that on request of

the trustee, the Court shall revoke a discharge if such discharge was (a) obtained

through the fraud of the debtor, and (b) that the requesting party did not know of

such fraud until after the granting of the discharge.

A.    THE DISCHARGE WAS OBTAINED THROUGH FRAUD.

      The Motion does not dispute that the Debtor provided false testimony at the

hearing on the motion to dismiss the bankruptcy case. The Complaint alleges that

the Debtor testified at the March 2018 hearing that Aurum Jets has closed its doors,

that he wasn’t employed by anyone right now, that he was, in fact, unemployed, and

was not operating any type of business. The Complaint alleges that this testimony

was false because Arum Jets or the Debtor received $63,294.80 in commissions in

June of 2018, and inferentially must have still been operating at the time of the

March 2018 hearing, and because the Debtor was actually employed by an aircraft

valuation guide company in March of 2018. Moreover, the Complaint alleges that the

Debtor provided false testimony that his 2017 income was only $53,000. Baccala

Realty, Inc. v. Fink (In re Fink), 351 B.R. 511 (Bankr. N.D. Ill. 2006) (understating

income was fraud for purpose of denial of discharge). The Debtor’s false testimony in

connection with the motion to dismiss hearing is fraud for purposes of revocation of




                                           4
 Case 19-00129     Doc 19    Filed 06/14/19 Entered 06/14/19 16:16:07      Desc Main
                               Document     Page 5 of 7


the Debtor’s discharge. Layng v. Cunningham (In re Cunningham), Nos. 13-20832,

14-2008, 2015 Bankr. LEXIS 480 (Bankr. D. Wyo. Feb. 13, 2015).

      As the Court noted in its ruling, the motion to dismiss the bankruptcy case was

governed by In re Schwartz, 799 F.3d 760, 763 (7th Cir. 2015), which required

consideration of whether “Zilberbrand has the ability to repay creditors[. . . ].” Based

on the Debtor’s false testimony, the Court found that the Debtor “has no household

income,” that “[b]oth he and his wife are currently unemployed . . . in 2017 he had

only $53,000 in income, that coming from an aircraft sale in June. And he has had no

income since then.” The testimony was material to the issues presented by the motion

to dismiss and it constitutes false oath and “fraud” for purposes of considering

revocation of discharge. Zubras v. Miller (In re Miller), Nos. 12-16015 SR, 15-231 SR,

2016 Bankr. LEXIS 4225 (Bankr. E.D. Pa. Dec. 8, 2016). The Trustee has sufficiently

pled that the Debtor obtained his discharge through fraud.

B.    THE TRUSTEE DID NOT KNOW OF SUCH FRAUD UNTIL AFTER THE DISCHARGE

      The second element of the Trustee’s claim to revoke discharge is that the

Trustee did not know of the fraud until after the Debtor received his discharge in

March of 2018. The Debtor really only disputes this issue with respect to the false

testimony regarding the Debtor’s 2017 income. Perversely, the Debtor is arguing that

the Trustee should have known that he was lying. As noted, the Debtor’s attempt to

rely upon evidence from the hearing is not appropriate with respect to a motion to

dismiss. Moreover, the Aurum Jets tax returns being related to the Debtor’s asset

protection scheme hardly put the Trustee on notice that the Debtor was diverting

income to his wife. In fact, the whole point of the asset protection scheme was to


                                           5
 Case 19-00129     Doc 19   Filed 06/14/19 Entered 06/14/19 16:16:07     Desc Main
                              Document     Page 6 of 7


obscure the Debtor’s financial transactions. Finally, the Debtor does not contend (nor

is it plausible) that the Trustee could have known that the Debtor was actually

continuing to operate the aircraft brokerage business and that he was in fact

employed at the time of March 2018 evidentiary hearing. Adams v. Debski (In re

Debski), Nos. 07-31363 (LMW), 08-3094, 17, 2010 Bankr. LEXIS 4125 (Bankr. D.

Conn. Feb. 23, 2010); Swartz v. Spears (In re Spears), 291 B.R. 825 (Bankr. C.D. Ill.

2003). The evidence suggests that the Debtor became employed literally the week of

the hearing, that he attempted to conceal the income from this employment by

treating the income as loans from his parents, and the only evidence that he had

continued to operate the aircraft brokerage business was not available until June of

2018, when he received a sizable commission check. More importantly, the Trustee

has alleged that she did not have knowledge of the fraud at the time of the entry of

the discharge, which allegation must be accepted as true for purposes of the Motion.

                                    CONCLUSION

      The Complaint sets forth a claim for relief for revocation of the Debtor’s

discharge. The Court should deny the Motion.

Dated: June 14, 2019                          Ilene F. Goldstein, not individually
                                              but as chapter 7 trustee of the
                                              Debtor’s estate

                                              By: /s/ Paul M. Bauch
                                                      One of her Attorneys




                                          6
 Case 19-00129   Doc 19   Filed 06/14/19 Entered 06/14/19 16:16:07   Desc Main
                            Document     Page 7 of 7


Paul M. Bauch (ARDC # 6196619)
Carolina Y. Sales (ARDC #6287277)
Justin R. Storer (ARDC #6293889)
Bauch & Michaels, LLC d/b/a Lakelaw
53 W. Jackson Blvd., Suite 1115
Chicago, Illinois 60604
(312) 588-5000
Fax (312) 427-5709
Email: pbauch@lakelaw.com




                                      7
